NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

OMAR RODRIGUEZ-BAHENA,                          No.    17-70327

                Petitioner,                     Agency No. A087-594-893

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 12, 2018**


Before:      LEAVY, HAWKINS, and TALLMAN, Circuit Judges.

      Omar Rodriguez-Bahena, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ decision dismissing his appeal from

an immigration judge’s removal order denying a motion to continue proceedings.

We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a continuance and review de novo questions of law. Ahmed v. Holder,

569 F.3d 1009, 1012 (9th Cir. 2009). We deny the petition for review.

      The agency did not abuse its discretion or violate due process in denying a

continuance for failure to show good cause, where Rodriguez-Bahena had not

shown he had yet filed a motion in state court to vacate his convictions and where

he could still seek deferred action from the Department of Homeland Security with

removal proceedings pending or with a final removal order. See 8 C.F.R.

§ 1003.29; Ahmed, 569 F.3d at 1012 (factors to consider when reviewing the denial

of a continuance include the nature of the evidence excluded and reasonableness of

the immigrant’s conduct); Colmenar v. INS, 210 F.3d 967, 971 (9th Cir. 2000) (due

process claims require showing that proceedings were “so fundamentally unfair

that the alien was prevented from reasonably presenting his case” (internal citation

omitted)).

      PETITION FOR REVIEW DENIED.




                                         2                                    17-70327